Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered July 30, 1997, convicting him of robbery in the second degree (three counts), robbery in the third degree, unauthorized use of a motor vehicle in the third degree, and theft of services, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the record does not reveal that a Batson violation occurred (see, Batson v Kentucky, 476 US 79). The defendant failed to make a prima facie demonstration that the People impermissibly used their peremptory challenges to strike black venirepersons for racially-discriminatory purposes (see, People v Allen, 86 NY2d 101; People v Childress, 81 NY2d 263, 266; see also, People v Lowe, 234 AD2d 564; People v Penick, 229 AD2d 405; People v Vidal, 212 AD2d 553).
The defendant’s remaining contentions are without merit. Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.